Appeal from a *543judgment of the County Court of Broome County (Mathews, J.), rendered January 22, 1999, convicting defendant upon her plea of guilty of the crime of conspiracy in the second degree.
Pursuant to a negotiated plea bargain, defendant pleaded guilty to a single count of conspiracy in the second degree. In doing so, defendant admitted attempting to hire a “hit man” to murder her husband. Sentenced to a prison term of 3 to 9 years in prison she now argues on appeal that this sentence was harsh and excessive, principally due to her troubled childhood, emotional problems and concern over her ill child’s health and well-being. A sentence within permissible statutory ranges will not be disturbed unless extraordinary circumstances exist warranting a modification (see, People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872). Here, we find no reason to disturb the sentence imposed by County Court given, inter alia, the serious nature and circumstances of the subject crime (see, id.). Notably, the mitigating or extenuating circumstances defendant references on appeal were before County Court at the time of defendant’s sentencing (see, People v Johnstone, 184 AD2d 929, lv denied 80 NY2d 905).
Cardona, P. J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.